Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 29, 1975, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence. Judgment reversed, on the law, sentence vacated, and case remanded to Criminal Term for resentencing, at which time Criminal Term shall determine whether appellant is a youthful offender. The record fails to disclose whether Criminal Term made a determination as to whether appellant is a youthful offender. CPL 720.20 (subd 1) mandates that such a determination be made at the time of pronouncing sentence. This requirement may neither be ignored nor bargained away (People v Barrow, 51 AD2d 912; see, also, People v Taylor, 86 Misc 2d 445). Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.